Exhibit 10.1

PHASE FORWARD INCORPORATED

2004 STOCK OPTION AND INCENTIVE PLAN

As Amended and Restated March 2006

1.             Purpose and Eligibility

The purpose of this 2004 Stock Option and Incentive Plan (the “Plan”) of Phase
Forward Incorporated (the “Company”) is to provide stock options and other
equity interests in the Company (each an “Award”) to employees, officers,
directors, consultants and advisors of the Company and its Subsidiaries, all of
whom are eligible to receive Awards under the Plan. Any person to whom an Award
has been granted under the Plan is called a “Participant.”  Additional
definitions are contained in Section 8.

2.             Administration

The Plan will be administered by the Compensation Committee (the “Committee”) of
the Board of Directors of the Company (the “Board”). The Committee shall,
subject to the provisions of the Plan, have the power to construe this Plan, to
determine all questions hereunder, and to adopt and amend such rules and
regulations for the administration of this Plan as it may deem desirable. No
member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to this Plan or any option granted
under it.

3.             Stock Available for Awards

a.             Number of Shares. Subject to adjustment under Section 3(c), the
aggregate number of shares of Common Stock of the Company (the “Common Stock”)
that may be issued pursuant to the Plan is 1,500,000 shares. Subject to
stockholder approval, the number of reserved shares of Common Stock under the
Plan shall be increased from 1,500,000 shares to 3,500,000 shares. If any Award
expires, or is terminated, surrendered, cancelled or forfeited, in whole or in
part, the unissued Common Stock covered by such Award shall again be available
for the grant of Awards under the Plan. If shares of Common Stock issued
pursuant to the Plan are surrendered or forfeited to the Company, including
shares held back to cover tax withholding, such shares of Common Stock shall
again be available for the grant of Awards under the Plan. Shares issued under
the Plan may consist in whole or in part of authorized but unissued shares or
treasury shares.

b.             Per-Participant Limit. Subject to adjustment under Section 3(c),
no Participant may be granted Awards during any one fiscal year to purchase more
than 750,000 shares of Common Stock.

c.             Adjustment to Common Stock. In the event of any stock split,
stock dividend, extraordinary cash dividend, recapitalization, reorganization,
merger, consolidation, combination, exchange of shares, liquidation, spin-off,
split-up, or other similar change in capitalization or event, (i) the number and
class of securities available for Awards under the Plan and the per-Participant
share limit, (ii) the number and class of securities, vesting schedule and
exercise price per share subject to each outstanding Option, (iii) the
repurchase price per security subject to repurchase, and (iv) the terms of each
other outstanding stock-based Award shall be adjusted by the Company (or
substituted Awards may be made) to the extent the Committee shall determine, in
good faith, that such an adjustment (or substitution) is appropriate. If
Section 7(e)(i) applies for any event, this Section 3(c) shall not be
applicable.

4.                 Stock Options

a.             General. The Committee may grant options to purchase Common Stock
(each, an “Option”) and determine the number of shares of Common Stock to be
covered by each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option and the Common Stock
issued upon the exercise of each Option, including vesting provisions and
restrictions relating to applicable federal or state securities laws, as it
considers advisable.

b.             Incentive Stock Options. An Option that the Committee intends to
be an “incentive stock option” as defined in Section 422 of the Code (an
“Incentive Stock Option”) shall be granted only to employees of the Company and
shall be subject to and shall be construed consistently with the requirements of
Section 422 of the Code. The Committee and the Company shall have no liability
if an Option or any part thereof that is intended to be an Incentive Stock
Option does not qualify as such. An Option or any part thereof that does not
qualify as an Incentive Stock Option is referred to herein as a “Nonstatutory
Stock Option.”

c.             Exercise Price. The Committee shall establish the exercise price
(or determine the method by which the exercise price shall be determined) at the
time each Option is granted and specify it in the applicable option agreement.
The exercise price of each Option shall not be less than 100 percent of the per
share fair market value of the Common Stock on the date of grant. Fair market
value


--------------------------------------------------------------------------------




shall be determined by reference to market quotations on the Nasdaq National
Market System.

d.             Duration of Options. Each Option shall be exercisable at such
times and subject to such terms and conditions as the Committee may specify in
the applicable option agreement. Unless the Committee provides otherwise, each
Option shall expire ten years after the date of grant.

e.             Exercise of Option. Options may be exercised only by delivery to
the Company of a written notice of exercise signed by the proper person together
with payment in full as specified in Section 4(f) for the number of shares for
which the Option is exercised.

f.              Payment Upon Exercise. Common Stock purchased upon the exercise
of an Option shall be paid for by one or any combination of the following forms
of payment:

(i)   by check payable to the order of the Company;

              (ii)  except as otherwise explicitly provided in the applicable
option agreement, and only if the Common Stock is then publicly traded, delivery
of an irrevocable and unconditional undertaking by a creditworthy broker to
deliver promptly to the Company sufficient funds to pay the exercise price, or
delivery by the Participant to the Company of a copy of irrevocable and
unconditional instructions to a creditworthy broker to deliver promptly to the
Company cash or a check sufficient to pay the exercise price; or

              (iii) to the extent explicitly provided in the applicable option
agreement, by (x) delivery of shares of Common Stock owned by the Participant
valued at fair market value and which have been held by the Participant for at
least six months (as determined by the Committee or as determined pursuant to
the applicable option agreement), or (y) payment of such other lawful
consideration as the Committee may determine.

5.             Restricted Stock

a.             Grants. The Committee may grant a Restricted Stock Award to a
Participant. A Restricted Stock Award is an award entitling the recipient to
acquire, at such purchase price (which may be zero) as determined by the
Committee, shares of Common Stock subject to such restrictions and conditions as
the Committee may determine (each, a “Restricted Stock Award”). If a
Participant’s employment (or other service relationship) with the Company or its
Subsidiary is terminated prior to satisfaction of such restrictions and
conditions, any Restricted Stock that has not vested shall automatically and
without requirement of notice to the Participant from the Company be deemed to
be forfeited to the Company, subject to the payment by the Company of the
original purchase price for such Restricted Stock, if any.

b.             Terms and Conditions. The Committee shall determine the terms and
conditions of any such Restricted Stock Award. Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives. Any stock certificates issued
in respect of a Restricted Stock Award shall be registered in the name of the
Participant and, unless otherwise determined by the Committee, deposited by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). After the expiration of the applicable restrictions and
conditions, the Company (or such designee) shall deliver the certificates no
longer subject to such restrictions to the Participant or, if the Participant
has died, to the beneficiary designated by a Participant, in a manner determined
by the Committee, to receive amounts due or exercise rights of the Participant
in the event of the Participant’s death (the “Designated Beneficiary”). In the
absence of an effective designation by a Participant, Designated Beneficiary
shall mean the Participant’s estate.

6.             Other Stock-Based Awards

The Committee shall have the right to grant other Awards based upon the Common
Stock having such terms and conditions as the Committee may determine,
including, without limitation, the grant of shares based upon certain
conditions, the grant of securities convertible into Common Stock and the grant
of stock appreciation rights, phantom stock awards or stock units.

7.             General Provisions Applicable to Awards

a.             Transferability of Awards. Except as the Committee may otherwise
determine or provide in an Award, Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution, and, during the life of the Participant, shall be
exercisable only by the Participant. References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees.

b.             Documentation. Each Award under the Plan shall be evidenced by a
written instrument in such form as the Committee shall determine or as executed
by an officer of the Company pursuant to authority delegated by the Committee.
Each Award may contain terms and conditions in addition to those set forth in
the Plan; provided, that such terms and conditions do not contravene the
provisions


--------------------------------------------------------------------------------




of the Plan.

c.             Committee Discretion. The terms of each type of Award need not be
identical, and the Committee need not treat Participants uniformly.

d.             Termination of Status. In the event a Participant dies prior to
the vesting of the first tranche of shares subject to an Award, such Award will
automatically accelerate to provide that the first tranche of shares shall be
exercisable for the remainder of the term of the Award. The Committee shall
otherwise determine the effect on an Award of the disability, death, retirement,
authorized leave of absence or other change in the employment or other status of
a Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.

e.             Acquisition of the Company.

                       (i)            Consequences of an Acquisition. Upon the
consummation of an Acquisition, the Board or the board of directors of the
surviving or acquiring entity (as used in this Section 7(e)(i), also the
“Board”), shall, as to outstanding Awards (on the same basis or on different
bases as the Board shall specify), make appropriate provision for the
continuation of such Awards by the Company or the assumption of such Awards by
the surviving or acquiring entity and by substituting on an equitable basis for
the shares then subject to such Awards either (a) the consideration payable with
respect to the outstanding shares of Common Stock in connection with the
Acquisition, (b) shares of stock of the surviving or acquiring corporation or
(c) such other securities or other consideration as the Board deems appropriate,
the fair market value of which (as determined by the Board in its sole
discretion) shall not materially differ from the fair market value of the shares
of Common Stock subject to such Awards immediately preceding the Acquisition;
provided, however, that, notwithstanding the foregoing, the form of instruments
evidencing Options granted pursuant to this Plan shall provide that in the event
of an Acquisition, then twenty-five percent (25%) of the shares underlying the
Options issued pursuant to such instruments shall immediately vest and become
exercisable (in addition to any portion of the Options already vested and
exercisable). In addition to or in lieu of the foregoing, with respect to
outstanding Options, the Board may, on the same basis or on different bases as
the Board shall specify, upon written notice to the affected optionees, provide
that one or more Options then outstanding must be exercised, in whole or in
part, within a specified number of days of the date of such notice, but in no
event less than five (5) business days, at the end of which period such Options
shall terminate, or provide that one or more Options then outstanding, in whole
or in part, shall be terminated in exchange for a cash payment equal to the
excess of the fair market value (as determined by the Board in its sole
discretion) for the shares subject to such Options over the exercise price
thereof; provided, however, that before terminating any portion of an Option
that is not vested or exercisable (other than in exchange for a cash payment),
the Board must first accelerate in full the exercisability of the portion that
is to be terminated. Unless otherwise determined by the Board (on the same basis
or on different bases as the Board shall specify), any repurchase rights or
other rights of the Company that relate to an Option or other Award shall
continue to apply to consideration, including cash, that has been substituted,
assumed or amended for an Option or other Award pursuant to this paragraph. The
Company may hold in escrow all or any portion of any such consideration in order
to effectuate any continuing restrictions.

              (ii)           Acquisition Defined. An “Acquisition” shall mean:

              (a)           a merger or consolidation of the Company with or
into any other corporation or other business entity in which the Company is the
surviving corporation (except one in which the holders of capital stock of the
Company immediately prior to such merger or consolidation continue to hold at
least a majority of the outstanding securities having the right to vote in an
election of the Board (“Voting Stock”) of the Company); or any such merger or
consolidation in which the Company is not the surviving corporation;

              (b)           a sale, lease, exchange or other transfer (in one
transaction or a related series of transactions) of all or substantially all of
the Company’s assets;

              (c)           the acquisition by any person or any group of
persons (other than the Company, any of its direct or indirect subsidiaries, or
any trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any of its direct or indirect
subsidiaries) acting together in any transaction or related series of
transactions, of such number of shares of the Company’s Voting Stock as causes
such person, or group of persons, to own beneficially, directly or indirectly,
as of the time immediately after such transaction or series of transactions, 50%
or more of the combined voting power of the Voting Stock of the Company other
than as a result of an acquisition of securities directly from the Company, or
solely as a result of an acquisition of securities by the Company which by
reducing the number of shares of the Voting Stock outstanding increases the
proportionate voting power represented by the Voting Stock owned by any such
person to 50% or more of the combined voting power of such Voting Stock; and

              (d)           change in the composition of the Board following a
tender offer or proxy contest, as a result of which persons who, immediately
prior to a tender offer or proxy contest, constituted the Company’s Board shall
cease to


--------------------------------------------------------------------------------




constitute at least a majority of the members of the Board.

                       (iii)          Assumption of Options Upon Certain Events.
In connection with a merger or consolidation of an entity with the Company or
the acquisition by the Company of property or stock of an entity, the Board may
grant Awards under the Plan in substitution for stock and stock-based awards
issued by such entity or an affiliate thereof. The substitute Awards shall be
granted on such terms and conditions as the Board considers appropriate in the
circumstances.

                       (iv)          Parachute Awards. If, in connection with an
Acquisition described therein, a tax under Section 4999 of the Code would be
imposed on the Participant (after taking into account the exceptions set forth
in Sections 280G(b)(4) and 280G(b)(5) of the Code), then the number of Awards
which shall become exercisable, realizable or vested shall be reduced (or
delayed), to the minimum extent necessary, so that no such tax would be imposed
on the Participant (the Awards not becoming so accelerated, realizable or
vested, the “Parachute Awards”); provided, however, that if the “aggregate
present value” of the Parachute Awards would exceed the tax that, but for this
sentence, would be imposed on the Participant under Section 4999 of the Code in
connection with the Acquisition, then the Awards shall become immediately
exercisable, realizable and vested without regard to the provisions of this
sentence. For purposes of the preceding sentence, the “aggregate present value”
of an Award shall be calculated on an after-tax basis (other than taxes imposed
by Section 4999 of the Code) and shall be based on economic principles rather
than the principles set forth under Section 280G of the Code and the regulations
promulgated thereunder. All determinations required to be made under this
Section 7(e)(iv) shall be made by the Company.

f.              Withholding. Each Participant shall pay to the Company, or make
provisions satisfactory to the Company for payment of, any taxes required by law
to be withheld in connection with Awards to such Participant no later than the
date of the event creating the tax liability. The Committee may allow
Participants to satisfy the minimum tax withholding obligation in whole or in
part by transferring shares of Common Stock, including shares retained from the
Award creating the tax obligation, valued at their fair market value (as
determined by the Committee or as determined pursuant to the applicable option
agreement). The Company may, to the extent permitted by law, deduct any such tax
obligations from any payment of any kind otherwise due to a Participant.

g.             Amendment of Awards. The Committee may amend, modify or terminate
any outstanding Award including, but not limited to, substituting therefor
another Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided that the Participant’s consent to such action shall be required
unless the Committee determines that the action, taking into account any related
action, would not materially and adversely affect the Participant. Except as
provided in Section 3(c) or 7(e), the Committee shall obtain stockholder
approval prior to taking any action to reduce the exercise price of outstanding
Options and stock appreciation right or effect repricing through cancellation
and regrants.

h.             Conditions on Delivery of Stock. The Company will not be
obligated to deliver any shares of Common Stock pursuant to the Plan or to
remove restrictions from shares previously delivered under the Plan until
(i) all conditions of the Award have been met or removed to the satisfaction of
the Company, (ii) in the opinion of the Company’s counsel, all other legal
matters in connection with the issuance and delivery of such shares have been
satisfied, including any applicable securities laws and any applicable stock
exchange or stock market rules and regulations, and (iii) the Participant has
executed and delivered to the Company such representations or agreements as the
Company may consider appropriate to satisfy the requirements of any applicable
laws, rules or regulations including any applicable withholding tax.

i.              Acceleration. The Committee may at any time provide that any
Options shall become immediately exercisable in full or in part, that any
Restricted Stock Awards shall be free of some or all restrictions, or that any
other stock-based Awards may become exercisable in full or in part or free of
some or all restrictions or conditions, or otherwise realizable in full or in
part, as the case may be, despite the fact that the foregoing actions may
(i) cause the application of Sections 280G and 4999 of the Code if a change in
control of the Company occurs, or (ii) disqualify all or part of the Option as
an Incentive Stock Option.

8.             Miscellaneous

a.             Definitions.

                       (i)            “Company,” for purposes of eligibility
under the Plan, shall include any present or future subsidiary corporations of
Phase Forward Incorporated, as defined in Section 424(f) of the Code (a
“Subsidiary”), and any present or future parent corporation of Phase Forward
Incorporated, as defined in Section 424(e) of the Code. For purposes of Awards
other than Incentive Stock Options, the term “Company” shall include any other
business venture in which the Company has a direct or indirect significant
interest, as determined by the Committee in its sole discretion.

              (ii)           “Code” means the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder.


--------------------------------------------------------------------------------




              (iii)          “employee” for purposes of eligibility under the
Plan (but not for purposes of Section 4(b)) shall include a person to whom an
offer of employment has been extended by the Company.

b.             No Right To Employment or Other Status. No person shall have any
claim or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan.

c.             No Rights As Stockholder. Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder thereof.

d.             Effective Date and Term of Plan. The Plan shall become effective
on the date on which it is adopted by the Board. No Awards shall be granted
under the Plan after the completion of ten years from the date on which the Plan
was adopted by the Board, but Awards previously granted may extend beyond that
date.

e.             Amendment of Plan. The Board may amend, suspend or terminate the
Plan or any portion thereof at any time; provided, however, that any material
Plan amendments (other than amendments that curtail the scope of the Plan) shall
be subject to approval by the Company stockholders entitled to vote at a meeting
of stockholders, including any Plan amendments that (i) increase the number of
shares reserved for issuance under the Plan, (ii) expand the type of Awards
available under, materially expand the class of individuals eligible to
participate in, or materially extend the term of, the Plan, or (iii) require
stockholder approval under the rules of the Nasdaq National Market or under any
other applicable law, rule or regulation. In addition, to the extent determined
by the Committee to be required by the Code to ensure that Incentive Stock
Options granted under the Plan are qualified under Section 422 of the Code or to
ensure that compensation earned under Awards qualifies as performance-based
compensation under Section 162(m) of the Code, Plan amendments shall be subject
to approval by the Company stockholders entitled to vote at a meeting of
stockholders.

f.              Governing Law. The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware, without regard to any applicable conflicts of law.

Original Plan

Adopted by the Board of Directors on
March 11, 2004

Approved by the stockholders on
April 20, 2004

Amendment and Restatement
Adopted by the Board of Directors on
March 28, 2006

Approved by the stockholders on
May 3, 2006


--------------------------------------------------------------------------------